             Case 19-33079-hdh11 Doc 16-1 Filed 09/16/19             Entered 09/16/19 09:04:00      Page 1 of 19
Label Matrix for local noticing        Pine Creek Medical Center, LLC                  1100 Commerce Street
0539-3                                 9032 Harry Hines Boulevard                      Room 1254
Case 19-33079-hdh11                    Dallas, TX 75235-1720                           Dallas, TX 75242-1305
Northern District of Texas
Dallas
Mon Sep 16 07:52:17 CDT 2019
4-WEB, INC.                            4060 SPINE INC.                                 7 SPINE GROUP
PO BOX 671718                          5706 E. MOCKINGBIIRD LANE SUITE 115-181         125 S MAIN STREET
DALLAS, TX 75267-1718                  DALLAS, TX 75206-5460                           FORT WORTH, TX 76104-1222



A.M. SURGICAL, INC                     AAF INTERNATIONAL                               ABBOTT LABORATORIES
222 MIDDLE COUNTRY RD STE 202          24828 NETWORK PLACE                             PO BOX 100997
SMITHTOWN, NY 11787-2814               CHICAGO, IL 60673-1248                          ATLANTA, GA 30384-0997



ABBOTT LABORATORIES INC                ABILITY NETWORK INC                             ACADIAN AMBULANCE
1380 SOUTH LOOP ROAD                   PO BOX 856015                                   6505 WEST PARK BLVD #306-362
ALAMEDA, CA 94502-7000                 MINNEAPLOIS, MN 55485-6015                      PLANO, TX 75093-6212



ACCENT INSURANCE RECOVERY SOLUTIONS    ACCESS PHYSICIANS                               ACCLARENT, INC
PO BOX 952366                          PO BOX 670347                                   16888 COLLECTION CENTER DR
ST. LOUIS, MO 63195-2366               DALLAS, TX 75267-0347                           CHICAGO, IL 60693-0168



ACIST MEDICAL SYSTEM INC.              ACUMED LLC                                      ADAM HILL
7905 FULLER RDAD                       7995 COLLECTION CENTER DRIVE                    6216 COPERHILL DRIVER
EDEN PRAIRE, MN 55344                  CHICAGO, IL 60693-0001                          DALLAS, TX 75248-6300



ADMINISTRATIVE CONSULTANT SVC, LLC     ADVANCE MEDICAL DESIGNS                         ADVANCED MEDICAL TRAINING
PO BOX 3368                            1241 ATLANTA INDUSTRIAL DR                      2126 BLOSSOM LANE
SHAWNEE, OK 74802-3368                 MARIETTA, GA 30066-6606                         RICHARDSON, TX 75081-4702



ADVANCED ORTHO SOLUTIONS               AESCULAP                                        AETNA, INC.
3203 KASHIWA ST                        PO BOX 780426                                   PO BOX 14079
TORRANCE, CA 90505-4020                PHILADELPHIA, PA 19178-0426                     LEXINGTON, KY 40512-4079



AGILITI HEALTH, INC.                   (p)AIRGAS USA LLC                               ALEJANDRO SINGER MD
PO BOX 851313                          110 WEST 7TH STREET                             3611 SWISS AVE
MINNEAPOLIS, MN 55485-1313             SUITE 1300                                      DALLAS, TX 75204-6245
                                       TULSA OK 74119-1106


ALIMED,INC.                            ALLEN FINES                                     ALLEN MEDICAL SYSTEMS
PO BOX 206417                          137 GYPSUM VALLEY DRIVE                         100 DISCOVERY WAY
DALLAS, TX 75320-6417                  IDABEL, OK 74745-5141                           ACTON, MA 01720-4483
             Case 19-33079-hdh11 Doc 16-1 Filed 09/16/19            Entered 09/16/19 09:04:00      Page 2 of 19
ALLERGAN USA, INC.                     ALLIANT STAFFING SERVICES                      AMELIA RAMIREZ
12975 COLLECTION CENTER DR             3 BETHESDA METRO CENTER STE 460                433 NW 20 STREET
CHICAGO, IL 60693-0129                 BETHESDA, MD 20814-6369                        GRAND PRAIRIE, TX 75050-3007



AMERICAN MEDICAL ASSOCIATION           AMERICARE INFUSION CENTERS,LLC                 AMERICORP FINANCIAL, LLC
330 N. WABASH ABE STE 39300            2790 LAKE VISTA DRIVE                          PO BOX 633559
CHICAGO, IL 60611-5885                 LEWISVILLE, TX 75067-3884                      CINCINNATI, OH 45263-3559



ANA MCDANIEL                           ANESTHESIA ALLIANCE OF DALLAS                  ANESTHESIA ALLIANCE OF DALLAS,P.A
PO BOX 1207                            700 HIGHLANDER BLVD SUITE 415                  700 HIGHLANDER BLVD SUITE 415
GRAPEVINE, TX 76099-1207               ARLINGTON, TX 76015-4346                       ARLINGTON, TX 76015-4346



ANESTHESIA ALLIANCE OF DALLAS,PA       ANTHONY BERRY                                  ANTHONY BURCH
700 HIGHLANDER BLVD SUITE 415          420 PERSIMMON DR                               3000 MOOUNT CREEK PARKWAY
ARLINGTON, TX 76015-4346               GRAND PRAIRIE, TX 75052-2901                   DALLAS, TX 75211-6700



APRIL EATON                            APWU                                           ARMSTRONG MEDICAL INDUSTRIES, INC.
391 E LAS COLINAS BLVD #396            PO BOX 1358                                    575 KNIGHSBRIDE PKWY
IRVING, TX 75039-6291                  GLEN BURNIE, MD 21060-1358                     LINCOLNSHIRE, IL 60069-3634



ARTHREX INC.                           ASCISTUS, LLC                                  ASHLEIGH ABBOTT
PO BOX 403511                          3507 SCARSDALE ROAD                            1836 W DAVIS STREET
ATLANTA, GA 30384-3511                 NASHVILLE, TN 37215-1813                       DALLAS, TX 75208-5411



ASTURA MEDICAL                         (p)ATMOS ENERGY                                ATT
3186 LIONSHED AVE SUITE 100            P O BOX 650205                                 PO BOX 277019
CARLSBAD, CA 92010-4700                DALLAS TX 75265-0205                           ATLANTA, GA 30384-7019



ATT                                    ATT                                            ATT MOBILITY
PO BOX 5001                            PO BOX 5019                                    PO BOX 650553
CARL STREAM, IL 60197-5001             CARL STREAM, IL 60197-5019                     DALLAS, TX 75265-0553



AUTOLOGOUS BLOOD TECHNOLOGY, LLC       AXOGEN, INC.                                   Americorp Financial, LLC
906 W. MCDERMOTT DR SUITE 116-173      13859 PROGERESS BLVD SUITE 100                 c/o Kristiana A. Ickes, VP Operations
ALLEN, TX 75013-6510                   ALACHUA, FL 32615-9403                         877 South Adams Road
                                                                                      Birmingham, MI 48009-7026


Andrew P. Price                        Arnold Shokouhi                                BALA GIRI, M.D.
Norton Rose Fulbright US LLP           McCathern, PLLC                                2704 WELBORN UNIT G
1301 McKinney, Suite 5100              3710 Rawlins Street, Suite 1600                DALLAS, TX 75219-4895
Houston, TX 77010-3095                 Dallas, TX 75219-4258
             Case 19-33079-hdh11 Doc 16-1 Filed 09/16/19             Entered 09/16/19 09:04:00      Page 3 of 19
BARD ACCESS SYSTEM, INC.               BASS SURGICAL, LLC                              BAXTER CLEANCARE
PO BOX 75767                           16206 MILL POINT                                114 E NIBLICK STREET
CHARLOTTE, NC 28275-0767               HOUTSON, TX 77059-5315                          LONGVIEW, TX 75604-4120



BAXTER HEALTHCARE                      BAXTER HEALTHCARE CORP                          BAYER HEALTHCARE
ONE BAXTER PARKWAY                     ONE BAXTER PARKWAY DF3-2E                       1 BAYER DRIVE
DEERFIELD, IL 60015-4633               DEERFIELD, IL 60015-4633                        INDIANOLA, PA 15051-9702



BEACON HILL STAFFING GROUP, LLC        BEACONMEDAES LLC                                BEATTY
PO BOX 846193                          1059 PARAGON WAY                                9345 151ST AVE NW
BOSTON, MA 02284-6193                  ROCK HILL, SC 29730-0121                        REDMOND, WA 98052



BEAVER-VISITEC INTERNATIONAL,INC.      BECKMAN COULTER, INC.                           (p)BEEKLEY CORPORATION
411 WEAVERLEY OAKS ROAD                DEPT CH 10164                                   ONE PRESTIGE LANE
WALTHAM, MA 02452-8422                 PALATINE, IL 60055-0164                         BRISTOL CT 06010-7454



BENITO DOMINGUEZ                       BETSY ROSS FLAG GIRLS, INC.                     BIO-RAD LABORATORIES INC
3050 SERVER AVENUE                     11005 GARLAND RD                                PO BOX 849740
DALLAS, TX 75216                       DALLAS, TX 75218-2699                           LOS ANGELAS, CA 90084-9740



BIOMET MICROFIXATION                   BIOTISSUE                                       BONE FOAM, INC
75 REMITTANCE DRIVE SUTIE 3071         8305 NW 27 STREET SUTIE 101                     20175 COUNTRY ROAD 50
CHICAGO, IL 60675-3071                 DORAL, FL 33122-1933                            CORNCORAN, MN 55340-9345



BONNIE HAYES                           BOSS INSTUMENTS LTD                             BOSTON SCIENTIC NEUROMODULATION
227 W LOUISIANA AVE                    104 SOMMERFIELD DRIVE                           PO BOX 952195
DALLAS, TX 75224-2224                  GORDONSVILLE, VA 22942-7009                     DALLAS, TX 75395-2195



BOSTON SCIENTIFIC CORPORATION          BRANDY FORD                                     BRIAN STRAUS MD
PO BOX 951653                          701 PARTRIDGE LANE                              400 W LBJ FREEWAY STE 330
DALLAS, TX 75395-1653                  WHITEHOUSE, TX 75791-5726                       IRVING, TX 75063-3717



BRUCE I PRAGER MD                      BURKS MEDICAL CONSULTING                        BUSINESS INTERIRORS
1713 MESQUITE RD                       2364 HWY287 N SUITE 119                         1111 VALLEY VIEW LANE
SOUTHLAKE, TX 76092-5865               MANSFIELD, TX 76063                             DALLAS, TX 75240



Bill Liebbe                            Brant S. Miller                                 C M R Partners, Ltd.
The Liebbe Firm                        Law Office of Brant S. Miller                   9080 Harry Hines Blvd., Suite 110
805 S. Broadway                        17503 La Cantera Pkwy., Suite 104-610           Dallas, TX 75235-1700
Tyler, TX 75701-1609                   San Antonio, TX 78257-8207
             Case 19-33079-hdh11 Doc 16-1 Filed 09/16/19          Entered 09/16/19 09:04:00      Page 4 of 19
C M R Partners, Ltd.                   C.R. BARD INC.                               CALL MD
c/o Echo Ridge, LLC                    PO BOX 75767                                 PO BOX 2487
9080 Harry Hines Blvd., Suite 110      CHARLOTTE, NC 28275-0767                     HALLANDALE, FL 33008-2487
Dallas, TX 75235-1700


CANNEFAX CONSULTING                    CANTEEN REFRESHMENT SERVICES                 CARDINAL
1066 OAK HOLLOW LANE                   PO BOX 417632                                851 HENERIETTA CREEK RD
COMBINE, TX 75159-6265                 BOSTON, MA 02241-7932                        REANOKE, TX 76262-6309



CARDINAL HEALTH                        CARDINAL HEALTH 108, INC                     CAREFUSION 2200, INC.
3080 W-I20                             PO BOX 857384                                25146 NETWORK PLACE
GRAND PRAIRIE, TX 75052                DALLAS, TX 75284-7384                        CHICAGO, IL 60673-1250



CARESTREAM HEALTH INC                  CARL ZEISS MEDITEC,INC.                      CARTER BLOODCARE
DEPT CH 19286                          PO BOX 100372                                PO BOX 916068
PALATINE, IL 60055-9286                PASADENA, CA 91189-0372                      FORT WORTH, TX 76191-6068



CARTER BRYANT                          CASSANDRA LEWIS                              CDW GOVERNMENT LLC
600 ALABASTER PLACE                    153 BUSHEL LANE                              230 N MILWAUKEE AVE
CEDAR HILL, TX 75104-1758              DALLAS, TX 75241-5343                        VERNON HILLS, IL 60061-4304



CEDRIC MAYS                            CELIA GONZALEZ                               CETERIX ORTHOPAEDICS
7036 BETHLEHEM DRIVE                   7355 STONE PINE LN                           6500 KAISER DRIVER SUITE 120
GRAND PRAIRIE, TX 75054-7258           HOUSTON, TX 77041-1724                       FERMONT, CA 94555-3662



CHATONYA TATUM                         CHEFWORKS                                    CHRIS GALLAGHER MD
6850 S COCKERELL HILL RD APT 1615      12325 KERRAN STREET                          5600 W. LOVERS LANE SUITE 116-289
DALLAS, TX 75236-9612                  POWAY, CA 92064-6801                         DALLAS, TX 75209-4330



CHRIS MCNEIR                           CHRISTI HEARON                               CHRISTINA BARRYER
1209 VINCENT ST #306                   7290 ASH STREET                              1306 PRESIDO AVE
FT WORTH, TX 76120-4112                FRISCO, TX 75034-5305                        DALLAS, TX 75216-5426



CHRISTOPHER WEBER                      CITY CAFE                                    (p)CITY OF DALLAS
1313 GLENWOOD DR                       5757 W Lovers Ln                             C O CITY SECRETARYS OFFICE
AZLE, TX 76020-5156                    Dallas, TX 75209-7113                        DALLAS CITY HALL
                                                                                    1500 MARILLA STREET ROOM 5D SOUTH
                                                                                    DALLAS TX 75201-6390

CLEAVER BROOKS SALES & SERVICE         CLIA LABORATORY PROGRAM                      CLIA WAVIED,INC.
PO BOX 226865                          11578 SORRENTO VALLEY RD                     11578 SORRENTO VALLEY RD
DALLAS, TX 75222-6865                  SAN DIEGO, CA 92121-1311                     SAN DIEGO, CA 92121-1311
             Case 19-33079-hdh11 Doc 16-1 Filed 09/16/19           Entered 09/16/19 09:04:00      Page 5 of 19
CLIMATEC, LLC                          COKER GROUP HOLDINGS, LLC                     (p)TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
PO BOX 51689                           2400 LAKEVIEW PARKWAY SUITE 400               REVENUE ACCOUNTING DIV - BANKRUPTCY SECTION
LOS ANGELAS, CA 90051-5989             ALPHARETTA, GA 30009-7938                     PO BOX 13528
                                                                                     AUSTIN TX 78711-3528


CONFORMIS                              CONMED LINVATEC                               COOK MEDICAL, LLC
PO BOX 392311                          PO BOX 301231                                 22988 NETWORK PLACE
PITSSBURGH, PA 15251-9311              DALLAS, TX 75303-1221                         CHICAGO, IL 60673-1229



COOK, INC.                             COOPER SURGICAL                               CORA FRENCH
22988 NETWORK PLACE                    PO BOX 712280                                 337 VALLEY PARK DR
CHICAGO, IL 60673-1229                 CINCINNATI, OH 45271-2280                     GARLAND, TX 75043-2956



CORAZON RAMIREZ                        CORIN USA LIMITED                             COVIDIEN
1935 MEDICAL DISTRICT DRIVE            12750 CITRUS PARK LANE SUITE 120              15 HAMPSHIRE STREET
DALLAS, TX 75235-7701                  TEMPA, FL 33625-3784                          MANSFIELD, MA 02048-1113



COWBOY CAB COMPANY INC                 CPM MEDICAL CONSULTANTS, LLC                  CPM Medical Consultants, LLC
PO BOX 150125                          3004 NOTTINGHAM DRIVE                         c/o William McLaughlin
DALLAS, TX 75315-0125                  MCKINNEY, TX 75072-9087                       1565 N. Central Expwy., Suite 200
                                                                                     Richardson, TX 75080-3563


CROWE HEALTHCARE RISK CONSULTING       CSA MEDICAL                                   CUSTOM GREENSCAPING INC
PO BOX 74750                           91 HARTWELL AVENUE                            1780 HURD DR
CHICAGO, IL 60694-4750                 LEXINGTON, MA 02421-3130                      IRVING, TX 75038-4324



CYNTHIA THOMPSON                       Cardinal Health                               Compass Bank
502 LONG RIDGE WAY                     7000 Cardinal Place                           132 Austin Avenue
MURPHY, TX 75094-2619                  Dublin, OH 43017-1091                         Weatherford, TX 76086-3352



Corporation Service Company            CrossFirst Bank                               DALLAS COUNTY HOSITAL DISTRICT LPPF
as Representative                      2021 McKinney Avenue, Suite 800               GOVERNMENT REIMBURSEMENT 8435 N. STEMMON
PO Box 2576                            Dallas, TX 75201-3346                         DALLAS, TX 75247-3900
UCCSPREP@CSCINFO.COM
Springfield, IL 62708-2576

DALLAS MEDICAL CENTER                  DAMIEN MALLAT MD                              DANIELLE HALL
7 MEDICAL PARKWAY                      11311 CONCEPT BLVD                            1802 RIDGEVIEW STREET
FRAMERS BRANCH, TX 75234-7823          LARGO, FL 33773-4908                          MESQUITE, TX 75149-1515



DEBBIE AUSTIN                          DENA A PUCKETT                                DENTON REGIONAL MEDICAL CENTER
2006 CASSIDY LANE                      1908 SHADOW TRAIL                             PO BOX 99400
CORINTH, TX 76210-6443                 PLANO, TX 75075-7324                          LOUSIVILLE, KY 40269-0400
             Case 19-33079-hdh11 Doc 16-1 Filed 09/16/19             Entered 09/16/19 09:04:00      Page 6 of 19
DEPARTMENT OF THE TREASURY             DEPUY MITEK                                     DEPUY SPINE SALES, L.P
INTERNAL REVENUE SERVICES CENTER       5972 COLLECTIONS CENTER DRIVE                   5972 COLLECTIONS CENTER DRIVE
CINCINNATI, OH 45999-0009              CHICAGO, IL 60693-0059                          CHICAGO, IL 60693-0059



DEPUY SYNTHES JOINT RECON, INC.        DEPUY SYNTHES SALES, INC                        DERIC GENTRY
5972 COLLECTIONS CENTER DRIVE          PO BOX 8538-662                                 4717 FLORIST
CHICAGO, IL 60693-0059                 PHILADELPHIA, PA 19171-0662                     WICHITA FALLS, TX 76302-3305



DEROYAL INDUSTRIES                     DESIGNS FOR VISION                              DIGITAL AIR CONTROL, INC
MSC 30316 PO BOX 415000                4000 VETERANS MEMEORIAL HWY                     11251 NORTHWEST FREEWAY SUITE 200
NASHVILLE, TN 37241-0316               BOHENIA, NY 11716-1024                          HOUSTON, TX 77092-6526



DIRK RODRIGUEZ MD                      DJO SURGICAL                                    DORIS BENNETT
7515 GREENVILE AVE SUITE 1030          9800 METRIC BLVD                                200 JELLISON BLVD # 705
DALLAS, TX 75231-3866                  AUSTIN, TX 78758-5445                           DUNCANVILLE, TX 75116-5031



DR SHIVANI PATEL                       DR. OLAYINKO OGUNRO                             DR. RICHARD ALEXANDER
5323 Harry Hines Blvd                  7989 W. VIRGINIA DR                             306 E. RANDOL MILL ROAD #136
Dallas, TX 75390-7208                  DALLAS, TX 75237-3837                           ARLINGTON, TX 76011-5841



DSS DATA SHREDDING SERVICES            DUTCH OPTHALMIC USA                             Dallas County Tax Assessor-Collector
615 W 8TH STREET                       10 CONTINENTAL DR BUILD 1                       Attn: John R. Ames
HOUSTON, TX 77018                      EXETER, NH 03833-7507                           1201 Elm Street, Suite 2600
                                                                                       Dallas, TX 75270-2125


David C. McCue                         De Lage Landen Financial Services Inc.          ECOLAB
McCue-Pauley & Associates, P.C.        1111 Old Eagle School Road                      PO BOX 32027
15150 Preston Road, Suite 200          Wayne, PA 19087-1453                            NEW YORK, NY 10087-2027
Dallas, TX 75248-4878


ED McANALLEY M.D.                      ELITE DOCUMENT TECHNOLOGY                       EMMA GRIGGS
700 HIGHLANDER BLVD SUITE 415          400 N PAUL ST 13TH FLOOR SUITE 1340             210 MCMURRY AVE
ARLINGTON, TX 76015-4346               DALLAS, TX 75214-4528                           DUNCANVILLE, TX 75116-3314



ENDO CHOICE INC                        ENTELLUS MEDICAL                                EPIMED INTERNATIONAL, INC
PO BOX 200109                          3600 HOLLY LANE NORTH SUITE 40                  141 SAL LANDRIO DR CROSSROAD BUSINESS PA
PITTSBURGH, PA 15251-0109              PLYMOUTH, MN 55447-1286                         JOHNSTON, NY 12095-3835



EQUITABLE LIFE AND CASUALTY            ERBE USA, INCORPORATED                          ERNEST FORSYTHE
PO BOX 2460                            2225 NORTHWEST PARKWAY                          7716 ROYAL LANE
SALT LAKE CITY, UT 84110-2460          MARIETTA, GA 30067-8764                         DALLAS, TX 75230-3772
             Case 19-33079-hdh11 Doc 16-1 Filed 09/16/19                 Entered 09/16/19 09:04:00      Page 7 of 19
ERNST AND YOUNG                            ESUTURES.COM                                    EXACTECH
3712 SOLUTIONS CENTER                      9645 WEST WILLOW LN                             2320 NW 66TH COURT
CHICAGO, IL 60677-3007                     MOKENA, IL 60448-9394                           GAINSVILLE, FL 32653-1630



EXCLUSION SCREENING, LLC                   EXTREMITY MEDICAL, LLC                          Elizabeth M. Fraley
2121 WISCONSIN AVE NW SUITE C2E            300 INTERPACE PARKWAY SUITE 410                 The Fraley Firm
WAHSINGTON, DC 20007-2264                  PARSIPPANY, NJ 07054-1148                       901 Main Street, Suite 6300
                                                                                           Dallas, TX 75202-3721


Everbank Commercial Finance, Inc.          Everbank Commercial Finance, Inc.               FEDERAL INSURANCE COMPANY
10 Waterview Blvd.                         10 Waterview Blvd., 2nd Floor                   ATTN: LITIGATION MANAGEMENT UNIT CRUBB &
Parsippany, NJ 07054-7607                  Parsippany, NJ 07054-7607                       SIMSBURY, CT 06070



FEDEX                                      FIRST CALL YOUR STAFFING SOURCE                 FOLSOM METAL PRODUCTS, INC.
500 ROSS STREET LOCK BOX 360353 ROOM 154   PO BOX 819 LOCK BOX # 1                         153 CAHABA VAKLEY PKWY
PITTSBURGH, PA 15262-0001                  SPERRY, OK 74073-0819                           PELHAM, AL 35124-1144



FORESIGHT MEDICAL MANAGEMENT INC.          (p)FORMFAST LLC                                 FORWARD ADVANTAGE
PO BOX 79                                  13421 MANCHESTER RD SUITE 208                   7255 N FIRST STREET SUITE 106
KITTERY PT, ME 03905-0079                  SAINT LOUIS MO 63131-1741                       FRESNO, CA 93720-2972



FRANK FEIGENBAUM MD                        FX SHOULDER USA                                 First Premier Bank
9080 HARRY HINES BLVD SUITE 220            13465 MIDWAY ROAD SUITE 310                     P.O. Box 5519
DALLAS, TX 75235-1700                      DALLAS, TX 75244-5183                           Sioux Falls, SD 57117-5519



GARRATT CALLAHAN                           (p)GE HEALTHCARE                                GENERAL HOSPITAL SUPPLY
50 INGLOLD ROAD                            3000 N GRANDVIEW BLVD                           2844 GRAY FOX ROAD
BURLINGAME, CA 94010-2206                  WAUKESHA WI 53188-1615                          MONROE, NC 28110-8422



GERALDINE CHARLEBOIS                       GI SUPPLY                                       GINNIE PRUITT
1721 E. BELTINE RD # 1323                  PO BOX 45730                                    4809 HAYWOOD PKWY
COPPELL, TX 75019-9618                     BALTIMORE, MS 21297-5730                        DALLAS, TX 75232-1345



GLENN FRANK                                GLENNA BGOSCHERT                                GLOBUS MEDICAL
312 RILEY CREEK PLACE                      4526 CRANST ST                                  PO BOX 203329
FORTH WORTH, TX 76115                      GRAND PRAIRIE, TX 75052                         DALLAS, TX 75320-3329



GODAT EQUITY LTD                           GOLDMAN, EVANS & TRAMELL LLC                    GRAINGER
10427 Lennox Lane                          10323 CROSS CREEK BLVD F                        DEPT 865762843 PO BOX 419267
Dallas, TX 75229-6513                      TEMPA, FL 33647-2988                            KANSAS CITY, MO 64141-6267
             Case 19-33079-hdh11 Doc 16-1 Filed 09/16/19                 Entered 09/16/19 09:04:00      Page 8 of 19
GRAY, REED & MCGRAW                        GROUP ONE SERVICES                              GULRUKH HOZRI
1300 POST OAK BLVD SUITE 2000              250 DECKER DRIVE                                956 DUNKIRK LANE
HOUSTON, TX 77056-8000                     IRVING, TX 75062-2899                           ARLINGTON, TX 76017-6559



General Electric Capital Corporation       GlassRatner Advisory & Capital Group LLC        HALYARD SALES,LLC
83 Wooster Heights Road                    c/o Mark Shapiro                                PO BOX 732583
Danbury, CT 06810-7548                     3500 Maple Avenue, Suite 350                    DALLAS, TX 75373-2583
                                           Dallas, TX 75219-3970


HANNAH MARSHALL                            HEAD & SPINE INSTITUTE OF TEXAS, LL             HEALTHMARK GROUP
104 NW 6TH STREET                          PO BOX 731767                                   325 N SAINT PAUL STE 1650
HUBBARD, TX 76648-2013                     DALLAS, TX 75373-1767                           DALLAS, TX 75201-3812



HEATHER SWIMM                              HEMOSTATIX MEDICAL                              HIRED HANDS INC
2606 CEDAR ELM LANE                        8400 WOLF LAKE DRIVE #109                       PO BOX 55275
GARLAND, TX 75043-6025                     BARTLETT, TN 38133-4189                         HUST, TX 76054-5275



HOLOGIC INC                                HUDSON ENERGY SERVICES LLC                      HUMANA MILITARY
24506 NETWORK PLACE                        PO BOX 142109                                   PO BOX 7397
CHICAGO, IL 60673-1245                     IRVING, TX 75014-2109                           MADISON, WI 53707-7937



HYDROCISION                                I.T.S. USA                                      ICU MEDICAL SALES
267 BOSTON ROAD STE 28                     1778 PARK AVENUE, NORTH SUITE 200               PO BOX 848908
NORTH BILLERICA, MA 01862-2310             MAITLAND, FL 32751-6504                         LOS ANGELAS, CA 90084-8908



IMP INNOVATIVE MEDICAL PRODUCTS,           IMPLANTCAST AMERICA LLC                         IN2BONES USA
87 SPRING LANE PO BOX 8028                 13465 MIDWAY ROAD SUITE 310                     6000 POPILAR AVE SUITE 115
PLAINVILLE, CT 06062-8028                  DALLAS, TX 75244-5183                           MEMPHIS, TN 38119-0928



INDEMAND INTERPRETING                      INHUNG SONG                                     INNOVATION NEUROMONITORING
555 ANDOVER PARK W SUITE 201               1501 RAHLING ROAD                               5000 ELDORADO PKWY STE 150-327
TUKWILA, WA 98188-3346                     LITTLE ROCK, AR 72223-4697                      FRISCO, TX 75033-8695



INSIGHT INVESTMENTS LLC                    INSPERITY EMPLOYMENT SCREENING, LLC             INTEGRA LIFE SCIENCES CORP
260 N. CHARLES LINBERGH DR ATTN: INSIGHT   PO BOX 841585                                   PO BOX 404129
SALT LAKE CITY, UT 84116-2812              DALLAS, TX 75284-1585                           ATLANTA, GA 30384-4129



INTEGRATED ULTRASOUND CONSULTANTS,         INTERFACE PEOPLE LP                             INTERSECT ENT
PO BOX 34811                               2274 ROCKBROOK DR                               1555 ADAM DRIVE
FORTH WORTH, TX 76162-4811                 LEWISVILLE, TX 75067-3894                       MENLO PARK, CA 94025-1439
             Case 19-33079-hdh11 Doc 16-1 Filed 09/16/19            Entered 09/16/19 09:04:00      Page 9 of 19
INVUITY, INC                            IPS ADVISORS                                  IRMA MUNOZ
DEPT CH 19705                           10000 N CENTRAL EXPWY STE 1100                1829 AVENUE E
PALATINE, IL 60055-9705                 DALLAS, TX 75231-2313                         GRAND PRAIRIE, TX 75051-4524



IRMA PEREZ                              Insight Investments, LLC                      (p)INTERNAL REVENUE SERVICE
5383 SOUTHERN BLVD APT 237              c/o Christopher M. Czaja, Exec. VP            CENTRALIZED INSOLVENCY OPERATIONS
DALLAS, TX 75240-4336                   611 Anton Boulevard, Suite 700                PO BOX 7346
                                        Costa Mesa, CA 92626-7050                     PHILADELPHIA PA 19101-7346


JAMES WILSON                            JAMIE JENNINGS                                JANEY BOSWOOD
3402 UNIVERSITY DR                      340 PARK BROOK DRIVE                          10951 STONE CANYON
ROWLETT, TX 75088-5644                  DALLAS, TX 75218-1152                         DALLAS, TX 75230-6206



JANI KING                               JILL STOLL                                    JODY BLAYLOCK
4535 SUNBELT DRIVE                      1409 S LAMAR ST #956                          6204 GETTYSBURG DR
ADDISON, TX 75001-5205                  DALLAS, TX 75215-6856                         ARLINGTON, TX 76002-2750



JOHN SANDERS                            JOHNSON & JOHNSON HEALTHCARE                  JOHNSON & ROUNDTREE
515 AVENUE G                            5972 COLLECTINS SIR                           PO BOX 2625
DALLAS, TX 75203-3524                   CHICAGO, IL 60693-0001                        DEL MAR, CA 92014-5625



JOHNSON & ROUNDTREE                     JOHNSON & ROUNTREE                            JOIMAX,INC
PO BOX 301599                           LBOX #1007 PO BOX 4829                        14 GOODYEAR SUITE 145
DALLAS, TX 75303-1599                   HOUSTON, TX 77210-4829                        IRVING, CA 92618-3759



JOINT RESTORATION FOUNDATION            JORDAN MOORE                                  JOSE DUQUE
JFR ORTHO 6746 S REVERE PKW STE B-125   2707 COLE AVE #210                            3104 W NORTHGATE DRIVE #1030
CENTENNIAL, CO 80112-6754               DALLAS, TX 75204-1036                         IRVING, TX 75062-9361



JOSEPH VIROSLAV, MD                     JUAN CARRASCO-OROZCO                          JUSTIN PERRY
10100 N CENTRAL EXPWY SUITE 560         1628 ROSSON ROAD                              6467 MELODY LN APT 2059
DALLAS, TX 75231-4114                   LITTLE ELM, TX 75068-8530                     DALLAS, TX 75231-7778



Jeffrey W. Ryan                         John Alexander, M.D.                          John T. Cox III
Chamblee Ryan, P.C.                     11970 North Central Expwy., Suite 600         Lynn Pinker Cox & Hurst, LLP
2777 Stemmons Frwy., Suite 1157         Dallas, TX 75243-3787                         2100 Ross Avenue, Suite 2700
Dallas, TX 75207-2506                                                                 Dallas, TX 75201-7919


K2 Capital Group LLC                    KARL STORZ ENDOSCOPY-AMERICA, INC.            KCI USA Inc.
6500 City West Parkway, Suite 401       2151 E GRAND AVE                              PO BOX 301557
Eden Prairie, MN 55344-7732             EL SEGUNDO, CA 90245-5017                     DALLAS, TX 75303-1557
            Case 19-33079-hdh11 Doc 16-1 Filed 09/16/19            Entered 09/16/19 09:04:00     Page 10 of 19
KEY SURGICAL                           KIMBERLY BENGTSON                             KRISTI TROPP
PO BOX 74809                           2502 LIVE OAK ST #327                         1510 WINTERBROOK CT
CHICAGO, IL 60694-4809                 DALLAS, TX 75204-5609                         ALLEN, TX 75002-2645



KRISTY HENDRICKS                       Key Equipment Finance,                        LABCORP
227 COLD DRIVE                         a Division of Keybank National Assoc.         PO BOX 12140
WAXAHACHIE, TX 75165-5358              1000 S. McCaslin Blvd.                        BURLINGTON, NC 27216-2140
                                       Louisville, CO 80027-9441


LANAIR GROUP LLC                       LARRY MACY                                    LARRY ONEAL
620 N BRAND BLVD 6TH FLOOW             134 OAK BRANCH TRAIL                          502 FREEMAN ST
GLENDALE, CA 91203-3216                WAXAHACHIE, TX 75167                          MESQUITE, TX 75149-4713



LCA Bank Corporation                   LEBANON HOLDINGS LLC                          LIFE NET HEALTH
1375 Deer Valley Drive, Suite 218      6988 LEBANON ROAD STE 102                     PO BOX 79636
Park City, UT 84060-5236               FRISCO, TX 75034-6743                         BALTIMORE, MD 21279-0636



LILLIAN OCHS                           LIMA, USA, INC.                               LINDA FENNELL
4111 BROOKPORT DRIVE                   2001 NORTH GREEN OAKS BLVD SUITE 100          1320 COLUMBINE CT
GRAND PRAIRIE, TX 75229-5354           ARLINGTON, TX 76006-2601                      ARLINGTON, TX 76013-5002



LIQUIDAGENTS HEALTHCARE, LLC           LONDON HOOKER                                 LONE STAR COMMUNICATIONS, INC
PO BOX 206831                          650 LEORA LN APT 1717                         1414 POST&PADDOCK SUITE 200
DALLAS, TX 75320-6831                  THE COLONY, TX 75056-3975                     GRAND PRARIE, TX 75050-1296



LUMIN MEDICAL                          LUZ GONZALEZ                                  LYNNE ARMSTRONG
9809 S. FRANKLIN DR SUITE 301          409 GRAYWOOD CT                               501 W SHORE DR
FRANKLIN, WI 53132-8885                COPPELL, TX 75019-7551                        RICHARDSON, TX 75080-5008



MABLE JONES                            MAINE STANDARDS                               MARILYN SALVADOR
1022 SUFFOLK LANE                      221 US ROUTE 1                                1602 JOHN SMITH DRIVE
CEDAR HILL, TX 75104-4112              CUMBERLAND FORESIDE, ME 04110-1345            FORTH WORTH, TX 76114



MARJORIE MARTIN                        MARK HAWKINS                                  MARK MURPHY
1432 GRAND TETON DR                    806 W MAIN ST                                 3033 BARDIN ROAD #201
DALLAS, TX 75115-2937                  MARLOW, OK 73055-2452                         GRAND PRAIRIE, TX 75052-3861



MARK YEATTS                            MARKETLAB, INC                                MARTHA MADRIGAL
1308 CATES STREET                      DEPT 2506 PO BOX 11407                        5032 BRITTON RIDGE LANE
BRIDGPORT, TX 76426-3139               BIRINGHAM, AL 35246-2506                      FORTH WORTH, TX 76179-4293
            Case 19-33079-hdh11 Doc 16-1 Filed 09/16/19            Entered 09/16/19 09:04:00     Page 11 of 19
MARY CARROL                            MCCONNELL ORTHOPEDIC MFG.                     MED SHOP TOTAL CARE PHARMACY INC.
1206 GLENWICK LANE                     PO BOX 8306                                   470 E LOOP 281
IRVING, TX 75060-5040                  GREENVILLE, TX 75404-8306                     LONGVIEW, TX 75605-7939



MEDACTA USA                            MEDADVANTAGE- ADVANTUM HEALTH                 MEDICAL DISCS
PO BOX 848515                          500 WEST JEFFERSON STREET SUITE 2310          4775 MOUNT DURBAN DRIVE
LOS ANGELAS, CA 90084-8515             LOUISVILLE, KY 40202-2881                     SAN DIEGO, CA 92117-4838



MEDICAL MANAGEMENT SOLUTION, LLC       MEDICAL PRODUCTS RESOURCE                     MEDISOLV
PO BOX 25232                           917 LONE OAK ROAD SUITE 1000                  10440 LITTLE PATUXENT PARKWAY SUTE 1000
DALLAS, TX 75225-1232                  EAGAN, MN 55121-2266                          COLUMBIA, MD 21044-3630



(p)MEDLINE INDUSTRIES INC              MEDSTAR HOLDINGS, LLC                         MEDTRONIC
ATTN ANNE KISHA                        2300 W MCDERMOTT STE 200-199                  PO BOX 848086
ONE MEDLINE PL                         PLANO, TX 75025-7016                          DALLAS, TX 75284-8086
MUNDELEIN IL 60060-4486


MEDTRONIC (AQUAMANTIS)                 MEDTRONIC CARDIO-VASCULAR SERVICE             MEDTRONIC SPINE
PO BOX 848086                          7611 NORTHLAND DRIVE NORT                     PO BOX 848086
DALLAS, TX 75284-8086                  BROOKLYN PARK, MN 55428-1088                  DALLAS, TX 75284-8086



MEDTRONIC USA                          MEDTRONIC USA INC (PAIN & PACEMKR)            MEDUSA GROUP
PO BOX 848086                          PO BOX 848086                                 DOMINON PLAZA 17304 PRESTON ROAD SUITE 8
DALLAS, TX 75284-8086                  DALLAS, TX 75284-8086                         DALLAS, TX 75252-5618



MENTOR WORLDWIDE LLC                   MERGE HEALTHCARE                              MERRY X-RAY CORPORATION
15600 COLLECTIONS CENTER DRIVE         PO BOX 205824                                 4909 MURPHY CANYON RD SUITE 120
CHICAGO, IL 60693-0001                 DALLAS, TX 75320-5824                         SAN DIEGO, CA 92123-4300



MICHAEL BARBER                         MICROAIRE SURGICAL INSTRUMENTS, LLC           MICROPORT ORTHOPEDICS
PO BOX 2424                            LOCKBOX 9656                                  PO BOX 842005
DESOTO, TX 75123-2424                  CHICAGO, IL 60693-0001                        DALLAS, TX 75284-2005



MIDAMERICAN ENERGY SERVICES,           MIKE PAUP                                     MIRION TECHNOLOGIES (GDS) INC
PO BOX 8019                            624 BROWING DR                                PO BOX 101301
DANVENPORT, IA 52808-9900              ARLINGTON, TX 76010-7510                      PASADENA, CA 91189-0005



MIZUHO OSI                             MOBILE MINI I, INC.                           MOBILE SURGICAL TECHNOLOGIES
DEPT CH 16977                          PO BOX 650882                                 17817 DAVENPORT STE 315
PALATINE, IL 60055-6977                DALLAS, TX 75265-0882                         DALLAS, TX 75252-5965
            Case 19-33079-hdh11 Doc 16-1 Filed 09/16/19            Entered 09/16/19 09:04:00     Page 12 of 19
MODERN BIOMEDICAL SERVICES, INC.       MONTEREY ROCHESTER                            MORRISON HEALTHCARE
PO BOX 676165                          6825 LARMANDA ST 135                          PO BOX 102289
DALLAS, TX 75267-6165                  DALLAS, TX 75231-7147                         ATLANTA, GA 30368-2289



MRS ORTHO LLC                          MUSCULOSKELETAL TRANSPLANT FOUDATN            MUTUAL OF OMAHA
6367 MCCOMMAS BLVD                     125 MAY STREET                                14131 MIDWAY RD STE 1010
DALLAS, TX 75214-3035                  EDISON, NJ 08837-3264                         ADDISON, TX 75001-3646



MYRNA GODIER                           MYRON DARBEY                                  Mark A. Haney
1106 DEER RIDGE                        113 WHITEWATER TRAIL                          Puls Haney, PLLC
DUNCANVILLE, TX 75137-3640             DESOTO, TX 75115-5451                         301 Commerce Street, Suite 2900
                                                                                     Fort Worth, TX 76102-4152


Mark E. Torian                         McKesson MEDICAL SURGICAL                     Med One Capital Funding - Texas L.P.
Bradley Arant Boult Cummings LLP       PO BOX 933027                                 10712 S. 1300 East
4400 Renaissance Tower                 ATLANTA, GA 31193-3027                        Sandy, UT 84094-5094
1201 Elm Street
Dallas, TX 75270-2102

Med One Capital Funding, LLC           MedUSA Group, LLC                             Medical Management Solutions, LLC
10712 S. 1300 East                     c/o William McLaughlin                        408 Black Castle Drive
Sandy, UT 84094-5094                   1565 N. Central Expwy., Suite 200             The Colony, TX 75056-5605
                                       Richardson, TX 75080-3563


Michelle Bland                         NATIONAL BILLING PARTNERS                     NATIONAL NEUROMONITORING-DFW
6837 Roberts Lane                      PO BOX 202530                                 1141 N LOOP 1604 E #105-612
Fort Worth, TX 76140-8441              AUSTIN, TX 78720-2530                         SAN ANTONIO, TX 78232-1339



NATUS MEDICAL, INC.                    NAVIN, HAFFTY & ASSOCIATES                    NEUROPHYSIOLOGY ASSOCIATES, LLC
PO BOX 3604                            1900 WEST PARK DR SUITE 180                   PO BOX 6766
CARL STREAM, IL 60132-3604             WESTBROUGH, MA 01581-3919                     ATHENS, GA 30604-6766



NEVRO CORP.                            NEW PIG CORPORATION                           NOBILIS HEALTH
1800 BRIDGE PKWY                       ONE PORK AVE                                  8080 PARK LANE SUITE 400
REDWOOD CITY, CA 94065-1164            TIPTON, PA 16684                              DALLAS, TX 75231-5926



NUVASIVE CLINICAL SERVICES             NUVECTRA CORPORATION                          Nathan Cox
PO BOX 50678                           PO BOX 123565                                 Thiebaud Remington Thornton Bailey LLP
LOS ANGELAS, CA 90074-0678             DALLAS, TX 75312-3565                         Two Energy Square
                                                                                     4849 Greenville Avenue, Suite 1150
                                                                                     Dallas, TX 75206-4192

National Billing Partners, LLC         OFFICE OF THE SECRETARY OF STATE              OLYMPUS AMERICA INC
c/o Nancy Moore                        PO BOX 13697                                  DEPT 0600 PO BOX 120600
4515 Seton Center Parkway, Suite 240   AUSTIN, TX 78711-3697                         DALLAS, TX 75312-0600
Austin, TX 78759-5784
            Case 19-33079-hdh11 Doc 16-1 Filed 09/16/19            Entered 09/16/19 09:04:00     Page 13 of 19
OMNICELL INC                           ONX USA LLC                                   ORASURE TECHNOLOGIES, INC.
PO BOX 204650                          5900 LANDBROOK DR SUITE 100                   PO BOX 780518
DALLAS, TX 75320-4650                  MAYFIELD HEIGHTS, OH 44124-4085               PHILADELPHIA, PA 19178-0518



ORTHALIGN, INC.                        OSTEOMED CORP                                 Olympus America Inc.
120 COLUMBIA SUITE 500                 2241 COLLECTION CENTER DR                     c/o John D. Parson, Vice President FS
ALISO VIEJO, CA 92656-4107             CHICAGO, IL 60693-0001                        3500 Corporate Parkway
                                                                                     Center Valley, PA 18034-8229


Optumhealth Bank, Inc.                 PALM HARBOR MEDICAL, INC.                     PARADIGM BIO DEVICES
2525 Lake Park Blvd.                   3015 RIDGELINE BLVD BUILDING A                PO BOX 518
Salt Lake City, UT 84120-8230          TRAPON SPRINGS, FL 34688-9105                 NORWALL, MA 02061-0518



PARAGON28                              PARK AVENUE CAPITAL LLC                       PARTNERS SURGICAL OF PINE CREEK
4B INVERNESS COURT EAST SUITE 280      220 FLETCHER AVE STE 506                      220 POST OAK BLVD SUITE 1525
ENGLEWOOD, CA 80112-5329               FORT LEE, NJ 07024-5063                       HOUSTON, TX 77056



PARTS SOURCE, INC.                     PATIENTCO HOLDINGS, INC.                      PATSY TIMBS
PO BOX 645186                          3333 PIEDMOND RD NE SUITE 600                 3104 WALNUT HILL
CINCINNATI, OH 45264-5186              ATLANTA, GA 30305-1714                        DALLAS, TX 75229-5810



PAULINE TAMEZ                          PEOPLE 2.0 GLOBAL LP                          PHILIPS HEALTHCARE
1909 SURREY CIRCLE                     PO BOX 536853                                 PO BOX 100355
GRAND PRAIRIE, TX 75050-6330           ATLANTA, GA 30353-6853                        ATLANTA, GA 30384-0355



PHYSICIAN SYNERGY GROUP, LLC           PINE CREEK SPV, LLC                           PINNACLE MEDICAL SUPPLY
5605 N MacArthur Blvd, Suite 310       9032 Harry Hines Blvd                         6303 N WICKHAM RD STE 130-388
Irving, TX 75038-2651                  Dallas, TX 75235-1720                         MELBOURNE, FL 32940



PITNEY BOWES GLOBAL FINANCIAL          PMT CORPORATION                               PNC EQUIPMENT FINANCE LLC
PO BOX 371877                          PO BOX 371887                                 PO BOX 51657
PITTSBURGH, PA 15250-7887              PITTSBURGH, PA 15250-7887                     LOS ANGELAS, CA 90051-5957



PRECISION DYNAMICS CORPORATION,        PRESTONWOOD ANESTHESIA                        PROPATH Lab SERVICES, LLP
PO BOX 71549                           2501 HERBRON PARKWAY SUITE 100C               DEPT 41074 PO BOX 660811
CHICAGO, IL 60694-1995                 CARROLLTON, TX 75010-4468                     DALLAS, TX 75266-0811



PROVIDENCE MEDICAL TECHNOLOGY,INC.     PSG Mid-Cities Medical Center, LLC            PSG-PINE CREEK MANAGEMENT, LLC
PO BOX 74008711                        5605 North Macarthur Blvd.                    BBVA Compass Plaza 2200 Post Oak Blvd, S
CHICAGO, IL 60674-7400                 Irving, TX 75038-2617                         Houston, TX 77056
            Case 19-33079-hdh11 Doc 16-1 Filed 09/16/19             Entered 09/16/19 09:04:00     Page 14 of 19
Peak, LLC, as Representative           Physician Synergy Group, LLC                   Prime Alliance Bank
170 West Shirley Avenue, Suite 207     5605 North Macarthur Blvd.                     1868 South 500 West
Warrenton, VA 20186-3083               Irving, TX 75038-2651                          Woods Cross, UT 84010-7453



QUEST DIAGNOSTICS                      R&D SYSTEMS                                    RACKSPACE
PO BOX 841725                          614 MCKINLEY PLACE NE                          PO BOX 730759
DALLAS, TX 75284-1725                  MINNEAPOLIS, MN 55413-2647                     DALLAS, TX 75373-0759



RADIOLOGY ASSOCIATES OF                RADNTX C/O                                     RAJANIKANTH ERRABELLY
816 W CANNON STREET                    816 W CANNON STREET                            1024 SAN JACINTO DR #1627
FORTH WORTH, TX 76104-3194             FORTH WORTH, TX 76104-3146                     IRVING, TX 75063-8331



RAMON LOPEZ                            RAPID ORTHOPEDIC                               REGINA NELSON
5505 JANET LANE                        3810 MELCER DR STE 103                         4791 W LEBETTER DR #1902
COLLEYVILLE, TX 76034-5590             ROWLETT, TX 75088-4039                         DALLAS, TX 75236-1537



RELAY HEALTH, INC.                     RICHARD ALEXANDER, MD                          RICOH USA, INC.
PO BOX 98347                           306 E. RANDOL MILL ROAD #136                   PO BOX 660342
CHICAGO, IL 60693-8347                 ARLINGTON, TX 76011-5841                       DALLAS, TX 75266-0342



ROBERT HALF TECHNOLOGY                 ROCHE DIAGNOSTICS CORPORATION                  ROGER HAMILTON
PO BOX 743295                          PO BOX 660367                                  2025 LAKEPOINTE DRIVE #3F
LOS ANGELAS, CA 90074-3295             DALLAS, TX 75266-0367                          LEWISVILLE, TX 75057-6416



RONALD PATTERSON                       ROSA GOBEA                                     Ricoh USA, Inc.
316 FOREST GROVE DRIVE                 3315 NW 31ST STREET                            70 Valley Stream Parkway
RICHARDSON, TX 75080-1936              FORTH WORTH, TX 76106-3417                     Malvern, PA 19355-1407



Roland Witherspoon                     Ryan A. Starnes                                SAINT CAMILLUS MEDICAL CENTER
The Witherspoon Law Group, PLLC        Libby Sparks Willis Starnes PLLC               1612 HURST TOWN CENTER DRIVE
7290 Crosswater Drive                  5950 Berkshire Lane, Suite 200                 HUST, TX 76054-6236
Tyler, TX 75703-0659                   Dallas, TX 75225-5865


SAMANTHA C GARRISON                    SAMANTHA SCAMARDO                              SANGEA LOWE
103 W. WHITEWRIGHT ROAD                6421 NIMTZ                                     11345 NEWKIRK STREET #1084
SAVOY, TX 75479                        FORTH WORTH, TX 76114-3501                     DALLAS, TX 75229-3215



SBS ADMINISTRATIVE SERVICES            SCULPT MARKETING                               SEAN HARRIS
8502 HUEBNER STE 300                   7312 LOUETTA RD B118 #218                      4062 N BELTLINE ROAD # 201
SAN ANTONIO, TX 78240-2466             SPRING, TX 77379-6175                          IRVING, TX 75038-8505
            Case 19-33079-hdh11 Doc 16-1 Filed 09/16/19             Entered 09/16/19 09:04:00     Page 15 of 19
SEASPINE SALES LLC                     SENTINAL PLAN LIFE INS.                        SHAHINA BEGUM
PO BOX 207146                          PO BOX 981710                                  8257 RANCH VIEW DR #3109
DALLAS, TX 75320-7146                  EL PASO, TX 79998-1710                         IRVING, TX 75063-9309



SHERWIN WILLIAMS                       SIEMENS FINANCIAL SERVICES                     SIEMENS MEDICAL SOLUTIONS USA, INC.
3412 OAK LAWN AVENUE                   PO BOX 2083                                    PO BOX 120001-DEPT 0733
DALLAS, TX 75219-4214                  CARL STREAM, IL 60132-2083                     DALLAS, TX 75312-0733



SIGNATURE GARMENT CARE                 SILVERLEAF SURGICAL LLC                        SKELETAL DYNAMICS LLC
4830 LAKAWANA STREET                   1514 CARNATION STREET                          LOCKBOX 9492 PO BOX 70280
DALLAS, TX 75247-6724                  PROSPER, TX 75078-9778                         PHILADELPHIA, PA 19139-9492



SLR MEDICAL CONSULTING                 SMART CARE EQUIPMENT SOLUTIONS                 SMARTSURG MEDICAL SUPPLY LLC
4100 HARRY HINES SUITE 300             PO BOX 74008980                                14665 MIDWAY RD SUITE 140
DALLAS, TX 75219-3207                  CHICAGO, IL 60674-8980                         ADDISON, TX 75001-3937



SMITH & NEPHEW CAPITAL                 SMITH AND NEPHEW INC.                          SMITH AND NEPHEW ORTHOPAEDICS
6500 CITY PARKWAY STE 401              5600 CLEARFORK MAIN STREET SUITE 600           PO BOX 205651
EDEN PRARIE, MN 55344                  FORTH WORTH, TX 76109-3558                     DALLAS, TX 75320-5651



SMITH AND NEPHEW, INC                  SMITH MEDICAL ASD INC.                         SPINAL ELEMENTS
PO BOX 951605                          PO BOX 7247-7784                               DEPT 3885 PO BOX 123885
DALLAS, TX 75395-1605                  PHILADELPHIA, PA 19170-7784                    DALLAS, TX 75312-3885



SPINAL ELEMENT (AMENDIA)               SPINE FRONTIER                                 SPINE STAR, LLC
DEPT 3885 PO BOX 123885                350 MAIN STREET 3RD FLOOR                      908 AUDELLIA RD STE 200 PMB 338
DALLAS, TX 75312-3885                  MALDEN, MA 02148-5089                          RICHARDSON, TX 75081-5150



SPINE WAVE, INC                        SPINEART USA INC                               STACY SYSTEMS INC
PO BOX 347418                          8583 IRVINE CENRTER DRIVE #205                 501 POST OAK DR
PITTSBURGH, PA 15251-4418              IRVING, CA 92618-4298                          NEWARK, TX 76071-3140



STAR DELIVERY                          STATE FARM MUTUAL AUTOMOBILE                   STELKAST
PO BOX 3613                            PO BOX 339403                                  PO BOX 640773
HOUSTON, TX 77253-3613                 GREENLEY, CO 80633-9403                        PITTSBURGH, PA 15264-0773



STEPHEN SEXTON                         STERICYCLE                                     STERIS INSTRUMENT MANAGEMENT
104 PALMINO ST                         PO BOX 6575                                    PO BOX 531809
CRANDALL, TX 75114-2310                CAROL STREAM, IL 60197-6575                    ATLANTA, GA 30353-1809
            Case 19-33079-hdh11 Doc 16-1 Filed 09/16/19               Entered 09/16/19 09:04:00     Page 16 of 19
STERIS Instrument Management Svcs.       STEVE ALLEN                                    STRYKER COMMUNICATIONS
PO BOX 531809                            3118 OVERLOOK CIRCLE                           22491 NETWORK PLACE
ATLANTA, GA 30353-1809                   LEWISVILLE, TX 75077-1839                      CHICAGO, IL 60673-1224



STRYKER ENDOSCOPY                        STRYKER FLEX FINANCIAL                         STRYKER INSTRUMENTS
PO BOX 93276                             25652 NETOWRK PLACE                            PO BOX 70119
CHICAGO, IL 60673-3276                   CHICAGO, IL 60673-1256                         CHICAGO, IL 60673-0119



STRYKER ORTHOPAEDICS                     STRYKER SALES CORPORATION                      STRYKER SPINE
PO BOX 93213                             PO BOX 93276                                   21912 NETWORK PLACE
CHICAGO, IL 60673-3213                   CHICAGO, IL 60673-3276                         CHICAGO, IL 60673-1912



SUPERIOR VISION INSURANCE, INC.          SURGENTEC, LLC                                 SURGICAL NOTES, MDP, LP
PO BOX 201389                            7601 N. FEDERAL HIGHWAY SUITE 150A             3100 MONTICELLO AVE SUITE 450
DALLAS, TX 75320-1839                    BOCA RATON, FL 33487-1663                      DALLAS, TX 75205-3406



SYNERGY SURGICAL                         SYNTER RESOURCE                                Saint Camillus Medical Center
701 E PLANO PKWY STE 506                 5935 Rivers Ave, Ste 102                       5605 North Macarthur Blvd.
PLANO, TX 75074-6758                     Charleston, SC 29406-6071                      Irving, TX 75038-2617



Smith & Nephew Capital                   Softchoice Corporation                         Spirit Master Funding II, LLC
c/o Stephen V. Alpeter, COO              314 W. Superior, Suite 301                     2727 N. Harwood Street, Suite 300
6500 City West Parkway, Suite 401        Chicago, IL 60654-3538                         Dallas, TX 75201-2407
Eden Prairie, MN 55344-7732


Spirit Master Funding II, LLC            Stryker Sales Corporation                      Stryker Sales Corporation
c/o Sarah A. Kubiak, Esq.                c/o Devon Ivy                                  c/o Lucas Wilson
16767 North Perimeter Drive, Suite 210   1901 Romence Road Parkway                      1901 Romence Road Parkway
Scottsdale, AZ 85260-1062                Portage, MI 49002-3672                         Portage, MI 49002-3672


TECH PLAN INC.                           TEXAS TECH UNIVERSITY HEALTH                   THE DRS NO 1 FLP
717 TAYLOR DRIVE                         SCIENCE CENTER 3601 4TH STREET MS 7755         5903 TWINS COVES
PLANO, TX 75074-6778                     LUBBOX, TX 79430                               DALLAS, TX 75248-3856



THE STAYWELL COMPANY,LLC                 THYSSENKRUPP ELEVATOR CORP                     TIME WARNER CABLE
PO BOX 90477                             PO BOX 933004                                  PO BOX 60074
CHICAGO, IL 60696-0477                   ATLANTA, GA 31193-3004                         CITY OF INDUSTRY, CA 91716-0074



TIMOTHY THOMASON MD                      TITAN ORTHOPAEDIC SALE                         TITAN SPINE, INC.
4008 MARQUETTE STREET                    16175 ADDISON ROAD                             6140 W. EXECUTIVE DRIVE SUITE A
DALLAS, TX 75225-5433                    ADDISON, TX 75001-3252                         MEQUON, WI 53092-4499
            Case 19-33079-hdh11 Doc 16-1 Filed 09/16/19                Entered 09/16/19 09:04:00     Page 17 of 19
TITAN TECH, INC.                          TONYA MOORE                                    TORNIER INC
PO BIOX 822184                            919 VEDRAL                                     PO BOX 4631
NORTH RICHLAND HILLS, TX 76182-2184       CEDAR HILL, TX 75104-4762                      HOUSTON, TX 77210-4631



TRACY BARKER                              TRACY HARRIS                                   TRANSITION MEDICAL EQUIPMENT
6517 FALCON STREET                        415 THRUSH AVE                                 15 MIRROR RIDGE DRIVE
ROWLETT, TX 75089-8299                    DUNCANVILLE, TX 75116-2743                     THE WOODLANDS, TX 77382-2507



TRANSPLANT SERVICES CENTER                TRICE MEDICAL                                  TRIMED
5323 HARRY HINES BLVD                     PO BOX 392743                                  PO BOX 55189
DALLAS, TX 75390-2609                     PITTSBURGH, PA 15251-9747                      VELENCIA, CA 91385-0189



TRITIN MEDICAL DISTRIBUTION               TYPENEX MEDICAL, LLC                           Tatum
112 N 8TH STREET SUITE A                  303 E WACKER DRIVE SUITE 1030                  PO BOX 847872
MIDLOTHIAN, TX 76065-2976                 CHICAGO, IL 60601-5216                         DALLAS, TX 75284-7872



Teresa West                               Texas Workforce Commission                     Theia Capital II, LLC
c/o Bill Liebbe                           Tax-Collections                                951 Yamato Road, Suite 160
The Liebbe Firm                           101 E. 15th Street                             Boca Raton, FL 33431-4432
805 S. Broadway                           Austin, TX 78778-0001
Tyler, TX 75701-1609

U.S. Bank Equipment Finance               U.S. Infusion Inc.                             ULRICH MEDICAL USA
a Division of U.S. Bank National Assoc.   4904 WILLIAMS RD                               18221 EDISON AVE
1310 Madrid Street                        BENBROOK, TX 76116-8816                        CHESTERFIELD, MO 63005-3703
Marshall, MN 56258-4099


UNI FORMS AND SERVICES                    UNITED LABORATORIES                            UNUM LIFE INSURANCE COMPANY
816 RIDGEFIELD DR                         PO BOX 410                                     PO BOX 409548
PLANO, TX 75075-8717                      ST CHARLES, IL 60174-0410                      ATLANTA, GA 30384-9548



UPS FREIGHT                               United States Trustee                          VALERA MOON
PO BOX 7247-0244                          1100 Commerce Street                           1722 SANTA CRUZ
PHILADELPHIA, PA 19170-0001               Room 976                                       GRAND PRAIRIE, TX 75051-4433
                                          Dallas, TX 75242-0996


VALLEY SURGICAL, INC                      VAXSERVE, INC                                  VERATHON MEDICAL
633 S ANDREWS AVE SUITE 400               12566 COLLECTIONS CENTER DRIVE                 PO BOX 935117
FORT LAUDERDALE, FL 33301-2825            CHICAGO, IL 60693-0001                         ATLANTA, GA 31193-5117



VERSACOR                                  VERTIV SERVICES, INC                           VICTORIA GREGG-IRVING
PO BOX 93809                              PO BOX 70474                                   7434 SANDHURST LAND
SOUTHLKAKE, TX 76092-0117                 CHICAGO, IL 60673-0474                         NORTH RICHLAND HILLS, TX 76182-4523
            Case 19-33079-hdh11 Doc 16-1 Filed 09/16/19                           Entered 09/16/19 09:04:00           Page 18 of 19
VILEX, INC.                                          VYAIRE MEDICAL, INC                                  Varilease Finance, Inc.
111 MOFFITT STREET                                   26125 NORTH RIVERWOODS BLVD                          6340 South 3000 East, Suite 400
MCMINNVILLE, TN 37110-2235                           METTAWA, IL 60045-3422                               Salt Lake City, UT 84121-5572



Vonetta Carter                                       WALLACE BEAVERS                                      WASTE CONNECTIONS OF TEXAS
7290 Crosswater Drive                                130 GREER RD                                         PO BOX 742692
Tyler, TX 75703-0659                                 POLLOCK, LA 71467-4145                               CINCINNATI, OH 45274-2695



WERFEN USA, LLC                                      WHITNEY SAWYER                                       WINTHROP RESOURCES CORPORATION
PO BOX 347934                                        627 WESTWOOD DRIVE                                   11110 WAYZATA BOULVARD SUITE 800
PITTSBURGH, PA 15251-4934                            RICHARDSON, TX 75080-5619                            MINETONKA, MN 55305



WOLTERS KLUWER HEALTH INC                            WRIGHT MEDICAL                                       Wendy H. Hermes
62526 COLLECTIONS CENTER DRIVE                       PO BOX 503482                                        Thiebaud Remington Thornton Bailey LLP
CHICAGO, IL 60693-0625                               ST. LOUIS, MO 63150-3482                             4849 Greenville Avenue, Suite 1150
                                                                                                          Dallas, TX 75206-4192


William M. Carter II, MD                             Winthrop Resources Corporation                       XO COMMUNICATIONS -VERIZON
7246 Beranger Drive                                  c/o David Laschenski, VP Workouts                    PO BOX 15043
Irving, TX 75063-3519                                TCF Capital Solutions                                ALBANY, NY 12212-5043
                                                     11100 Wayzata Boulevard, Suite 801
                                                     Hopkins, MN 55305-5503

XTANT MEDICAL                                        YAO YAO KONG                                         YONG LEE
BACTERIN INTERNATIONAL,INC DEPT CH 16872             600 ALABASTER PLACE                                  3405 TIMBERWOOD CIRCLE #2121
PALATINE, IL 60055-6872                              CEDAR HILL, TX 75104-1758                            ARLINGTON, TX 76015-3322



YOSIEF ZEGGAI                                        ZIMMER BIOMET                                        ZIMMER BIOMET (ETEX)
3427 HIGH VISTA DR                                   PO BOX 840166                                        675 MASSACHUSETTS AVE 12 FIR.
DALLAS, TX 75234-7923                                DALLAS, TX 75284-0166                                CAMBRIDGE, MA 02139-3309



ZIMMER BIOMET SPINE                                  ZIMMER KNEE CREATIONS INC.                           Buffey E. Klein
75 REMITTANCE DRIVE STE 6931                         841 SPRINGDALE DRIVE                                 Husch Blackwell, LLP
CHICAGO, IL 60675-6931                               EXTON, PA 19341-2843                                 1900 N. Pearl Street
                                                                                                          Suite 1800
                                                                                                          Dallas, TX 75201-2467

Jameson J Watts
Husch BlackwellLLP
111 Congress
Suite 1400
Austin, TX 78701-4093



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
            Case 19-33079-hdh11 Doc 16-1 Filed 09/16/19                          Entered 09/16/19 09:04:00            Page 19 of 19
AIRGAS USA, LLC                                      ATMOS ENERGY                                         BEEKLEY CORPORATION
PO BOX 676015                                        PO BOX 78108                                         ONE PRESTIGE LANE
DALLAS, TX 75267-6015                                PHOENIX, AZ 85062-8108                               BRISTOL, CT 06010



CITY OF DALLAS                                       (d)CITY OF DALLAS                                    COMPTROLLER OF PUBLIC ACCTS
CITY HALL 2D SOUTH                                   PO BOX 180819                                        PO BOX 149355
DALLAS, TX 75277                                     DALLAS, TX 75218                                     AUSTIN, TX 78714-9355



FORMFAST LLC                                         GE HEALTHCARE                                        Internal Revenue Service
13421 MANCHESTER RD SUITE 208                        PO BOX 641936                                        Centralized Insolvency Operations
ST LOUIS, MO 63131                                   PITTSBURGH, PA 15264-1936                            P.O. Box 21126
                                                                                                          Philadelphia, PA 19114-0326


MEDLINE INDUSTRIES, INC                              (d)Texas Comptroller of Public Accounts
DEPT 1080 PO BOX 121080                              Revenue Acctg Div - Bankruptcy Section
DALLAS, TX 75312-1080                                P.O. Box 13528
                                                     Austin, TX 78711-3528




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)DEPUY SYNTHES SALES, INC.                         (u)Dirk Rodriguez, M.D., P.A.                        (d)INTEGRA LIFE SCIENCES CORP.
PO BOX 8538-662                                      c/o Dirk Rodriguez                                   PO BOX 404129
PHILADELPHIA, PA 19171-0662                          7515 Greenveille Avenue, Suite 1030                  ATLANTA, GA 30384-4129
                                                     TX 75213


(d)Smartsurg Medical Supply LLC                      End of Label Matrix
14665 Midway Road, Suite 140                         Mailable recipients   534
Addison, TX 75001-3937                               Bypassed recipients     4
                                                     Total                 538
